As filed with the Securities and Exchange Commission on May 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCK - 99.5% Aerospace & Defense - 0.5% Innovative Solutions and Support, Inc. (a) Airlines - 2.9% Allegiant Travel Company Delta Air Lines, Inc. (a) Auto Components - 1.1% Fuel Systems Solutions, Inc. (a) Automobiles - 4.7% Ford Motor Company (a) Biotechnology - 2.4% Gilead Sciences, Inc. (a) Marshall Edwards, Inc. (a) (b) Capital Markets - 2.8% State Street Corporation Chemicals - 3.6% E. I. du Pont de Nemours & Company (c) Commercial Banks - 3.4% PNC Financial Services Group, Inc. Communications Equipment - 3.0% Cisco Systems, Inc. (a) DragonWave, Inc. (a) (b) Computer & Peripherals - 2.6% Hewlett-Packard Company Consumer Finance - 1.0% Capital One Financial Corporation Diversified Telecommunication Services - 1.0% AT&T, Inc. Electrical Equipment - 1.0% American Superconductor, Inc. (a) Electronic Equipment, Instruments & Components - 3.0% Corning, Inc. Power-One, Inc. (a) (c) Energy Equipment & Services- 3.5% Helix Energy Solutions Group, Inc.(a) (c) Noble Corporation (b) Health Care Providers & Services - 10.8% Amedisys, Inc. (a) (c) Laboratory Corporation of America Holdings (a) UnitedHealth Group, Inc. Household Durables - 1.1% KB HOME (c) PulteGroup Inc. (a) (c) The Ryland Group, Inc. (c) Stanley Furniture Co., Inc. (a) MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Name of Issuer or Title of Issue Shares Value Insurance - 3.6% Berkshire Hathaway, Inc. - Class B (a) IT Services - 2.0% Alliance Data Systems Corporation Machinery - 1.0% Westport Innovations, Inc. (a) (b) Oil, Gas & Consumable Fuels - 5.4% Chesapeake Energy Corp. (c) CONSOL Energy Inc. (c) Pharmaceuticals - 7.7% Abbott Laboratories Hospira, Inc. (a) Novogen, Ltd. - ADR (a) Pfizer, Inc. Semiconductors & Semiconductor Equipment - 5.8% Intel Corp. Lattice Semiconductor Corporation (a) Veeco Instruments, Inc. (a) (c) Software - 8.1% Microsoft Corporation Oracle Corporation Specialty Retail - 9.0% Aeropostale, Inc. (a) (c) Gamestop Corporation (a) Group 1 Automotive, Inc. (c) Sonic Automotive, Inc. (c) Textiles, Apparel & Luxury Goods - 0.7% True Religion Apparel, Inc. (a) Tobacco - 5.1% Philip Morris International, Inc. Trading Companies & Distributors - 2.7% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) WESCO International, Inc. (a) (c) Total Common Stocks (Cost $543,863,439) TOTAL INVESTMENTS (Cost $543,863,439) - 99.5% ASSETS IN EXCESS OF OTHER LIABILITIES- 0.5% TOTAL NET ASSETS - 100.0% ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign company. (c) Shares are held as collateral for all or a portion of a corresponding written option contract. The Global Industry Classification Standard (GICS») was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF WRITTEN OPTIONS March 31, 2011 (Unaudited) CONTRACTS Name of Issuer or Title of Issue () Value WRITTEN CALL OPTIONS - 1.0% Aeropostale, Inc. Expiration July 2011 Exercise Price $25.00 Expiration October 2011 Exercise Price $25.00 Amedisys, Inc. Expiration June 2011 Exercise Price $36.00 Chesapeake Energy Corp. Expiration October 2011 Exercise Price $36.00 CONSOL Energy, Inc. Expiration October 2011 Exercise Price $50.00 E. I. du Pont de Nemours & Company Expiration April 2011 Exercise Price $50.00 Group 1 Automotive, Inc Expiration April 2011 Exercise Price $40.00 Expiration October 2011 Exercise Price $45.00 Helix Energy Solutions Group, Inc. Expiration June 2011 Exercise Price $15.00 Expiration September 2011 Exercise Price $17.00 KB HOME Expiration January 2013 Exercise Price $15.00 Power-One, Inc. Expiration July 2011 Exercise Price $10.00 PulteGroup, Inc. Expiration July 2011 Exercise Price $7.00 Expiration January 2012 Exercise Price $7.50 Expiration January 2013 Exercise Price $10.00 The Ryland Group, Inc. Expiration April 2011 Exercise Price $15.00 Sonic Automotive, Inc. Expiration August 2011 Exercise Price $12.50 Expiration August 2011 Exercise Price $15.00 Veeco Instruments, Inc. Expiration July 2011 Exercise Price $47.00 WESCO International, Inc. Expiration April 2011 Exercise Price $55.00 Total Call Options Written $ (Premiums Received $5,896,136) Summary of Fair Value Exposure at March 31, 2011 The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks* $ $
